Citation Nr: 0515281	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  03-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of back 
injury, degenerative disc disease, sacroiliac disability, 
facet joint arthritis, and spondylolisthesis.

2.  Entitlement to service connection for congenital neural 
arch defect.

3.  Entitlement to service connection for spondylolysis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In June 2003, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge of the 
Board.

In October 2004, the Board remanded the present matter for 
additional development.  The case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  Residuals of back injury, degenerative disc disease, 
sacroiliac disability, and facet joint arthritis were not 
manifest in service and are unrelated to service.

2.  Arthritis was not manifest within 1 year of separation.

3.  Any in-service spondylolisthesis or back injury resolved.

4.  The veteran's congenital neural arch defect is not 
recognized as a disease or injury within the meaning of VA 
compensation law.

5.  Spondylolysis is not shown.


CONCLUSIONS OF LAW

1.  Residuals of back injury, degenerative disc disease, 
sacroiliac disability, facet joint arthritis, and 
spondylolisthesis were not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Congenital neural arch defect was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(c). 

3.  Spondylolysis was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(c). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2001 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records, lay statements and 
testimony, private medical records, VA medical records, and a 
VA examination report have been obtained.  The records 
satisfy 38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  The 
VCAA notice preceded the adjudication.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Analysis

The veteran has appealed the denial of service connection for 
residuals of a back injury.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

In March 1956, the veteran complained of lower back pain of 
almost 1 week duration.  There was some radiation down the 
left leg.

The veteran was in a motor vehicle accident in May 1956.  
There was no history of trauma.  There was paravertebral 
spasm and radiating pain to the left thigh.  X-rays of the 
lumbosacral area were normal.  He was treated for a sore back 
in the lumbosacral area in August 1956.  X-rays revealed 
minimal anomalous changes of the apophyseal elements of L5.  

In October 1958, he had a back ache described as exacerbation 
of back pain.  He had fallen from an aircraft wing 5 days 
beforehand.  He had mild pain in the left thigh on full 
straight leg raising.  Deep tendon reflexes and sensation 
were normal.  It was thought that L1 or L2 was growing in 
size.

In December 1958, the veteran complained of low-back leg 
syndrome.  Later in December 1958, he was admitted with a 
diagnosis of chronic lumbosacral strain.  He reported 
sustaining injury in a car accident in 1956, and having pain 
in his low back since then.  X-rays revealed congenital or 
developmental defects of the lumbosacral joint consisting of 
a defect of the neural arch of L-5 in the pars 
interarticularis and an associated narrowing of the 
intervertebral space between L-5 and S-1.  He gradually 
became asymptomatic on a regimen of bed rest, salicylates, 
and one injection of lidocaine and Hydrocortone, into the 
right paravertebral region.  In January 1959, the diagnosis 
was changed, by reason of error, to defect, bone fusion, L-5, 
neural arch.   

On service separation examination in July 1959, it was 
reported that he had been hospitalized from December 1958 to 
January 1959 with the diagnosis of defect, bone fusion, L-5, 
neural arch, and that he had had symptoms of lumbosacral 
strain at that time and that he was now asymptomatic.  
Clinically, evaluation of his spine was normal.  

The veteran currently has chronic degenerative disc disease 
and sacroiliac joint disability.  Dr. Heiner opined in July 
2002 that the veteran's significant degenerative disc disease 
at the L5-S1 and facet joint arthritis could easily be 
attributable to his in-service injury.  A VA examiner in 
November 2004 opined that it was less likely than not that 
the veteran's degenerative disc disease and sacroiliac 
disability were related to his in-service motor vehicle 
accident.  The November 2004 medical opinion shows that the 
veteran's sacroiliac disability was not related to service.  
The medical opinions conflict on whether degenerative disc 
disease is related to service.  

Dr. Heiner felt that the veteran's degenerative disc disease 
at L5-S1 could easily be attributable to the veteran's 
in-service injury, especially in the presence of no problems 
with his back prior to the accident.  However, the history 
that the veteran gave Dr. Heiner of low back pain and right 
leg pain to the knee since service, off and on over the years 
since 1958, is not credible or supported.  The spine was 
normal on service examination for release from active duty in 
July 1959, and there were denials of pertinent symptomatology 
by the veteran at the time of service examinations between 
1963 and 1967.  Additionally, Dr. Heiner did not report that 
he had reviewed the contents of the veteran's claims folder.  
Dr. Heiner's opinion that the veteran's degenerative disc 
disease could be attributable to his in-service injury 
because he did not have problems with his back prior to the 
service injury is less probative than the examinations from 
1963 to 1967 and the fact that there is no evidence 
mentioning back problems after service until 1999.

The VA examiner in November 2004 had the veteran's claims 
folder before him.  He noted that the pain which the veteran 
had in 1958 was different from the current pain.  The pain in 
1958 was in the L4-5 area, radiating to the left posterior 
thigh.  The current pain radiated to the right lower 
extremity.  He also considered records from 1963, 1964, 1966, 
and 1967 which he noted did not show any reported history of 
back problems and he noted that some of the examinations 
showed no abnormalities.  He based his opinion on the 
evidence available for his review.  He indicated that the 
back injuries which the veteran had had in 1956 and 1958 did 
not result in a fracture to the spine.  He indicated that the 
longitudinal history was not suggestive of an ongoing 
disability after the service or during the reserves.  It was 
after mentioning this and considering the veteran's claims 
folder that he concluded that the veteran's current problem 
did not appear to be related to the 1958 accident and that it 
was less likely than not caused by the veteran's in-service 
motor vehicle accident.  Because of this, the VA examiner's 
opinion is more probative than Dr. Heiner's.  The VA examiner 
reviewed the veteran's claims folder before and during the 
examination and indicated that the longitudinal history was 
not suggestive of an ongoing disability after the service or 
during the reserves.  Therefore, the Board accepts that 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

Dr. Heiner in July 2002 said the same thing about the 
veteran's facet joint arthritis as he did about his 
degenerative disc disease.  Namely, that it could easily be 
attributable to the veteran's in-service injury, especially 
in the presence of no prior problems with his back prior to 
the accident   However, the Board finds the opinion from the 
VA examiner more probative.  The VA examiner indicated, after 
thoroughly reviewing the claims folder before and during the 
examination, that the was no significant back disability 
resulting from the accident.  The Board also finds the 
service examination reports dating from 1959 through 1967, 
which show a normal spine and no pertinent complaints, to be 
more probative than Dr. Heiner's opinion regarding facet 
joint arthritis.

Dr. Heiner indicated in July 2002 that the veteran had had a 
spondylolisthesis in 1958 which was likely trauma induced.  
Spondylolisthesis is "forward displacement of one vertebra 
over another, usually of the fifth lumbar over the body of 
the sacrum, or of the fourth lumbar over the fifth, usually 
due to a developmental defect in the pars interarticularis."  
See Smith (Brady) v. Derwinski, 1 Vet. App. 235 (1991).  Dr. 
Heiner indicated that he reviewed their repeat X-rays and 
that he did not see any obvious spondylolisthesis defect 
currently.  Therefore, in the absence of evidence of current 
spondylolisthesis, service connection for spondylolisthesis 
is not warranted.  

The veteran also currently has a congenital neural arch 
defect.  The November 2004 VA examiner concluded that the 
congenital neural arch defect was less likely than not caused 
by the service related motor vehicle accident.  38 C.F.R. § 
3.303(c) (2003) provides that congenital or developmental 
defects are not "diseases or injuries" within the meaning of 
applicable legislation.  A claim must fail when there is no 
sufficient factual finding showing that a current disability 
derives from an in-service disease or injury.  Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

Dr. Heiner in July 2002 indicated that the veteran could have 
had an underlying congenital asymptomatic spondylolysis that 
subsequently became painful to him.  However, a claim fails 
when symptoms do not derive from an in-service disease or 
injury.  See 38 C.F.R. § 3.303(c) and Sanchez-Benitez.  
Regardless, there is no competent evidence of spondylolysis 
during service or post-service.

The veteran as a lay person has not been shown to be capable 
of making medical conclusions.  Thus, his opinions regarding 
diagnosis and causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In light of the above, service connection for back disability 
is not warranted. 




ORDER

Entitlement to service connection for residuals of back 
injury, degenerative disc disease, sacroiliac disability, 
facet joint arthritis, and spondylolisthesis is denied.

Entitlement to service connection for congenital neural arch 
defect is denied.

Entitlement to service connection for spondylolysis is 
denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


